DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 10/29/2021 have been entered and carefully considered with respect to claims 1 – 20, which are pending in this application. No amendment was made to the claims. No claims were cancelled. No new matter was added.

Continued Examination under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 103
4.	Applicants’ arguments with respect to claims 1 - 20 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 11:
	Applicant submits independent claim 1 is patentable over the cited references. Applicant submits that Ugur does not disclose or suggest certain features as claimed, wherein the header is recited to be "within a network abstraction layer (NAL) unit, of the 
At least in view of the above, Applicant respectfully submits that independent claim 1 is patentable over the cited references. 
 	In regard to independent Claim 11 and Claim 20, Applicant submits that, at least for similar reasons as provided above with respect to independent claim 1, the rejections of independent claims 11 and 20 should be withdrawn and independent claims 11 and 20 are patentable over the cited references. 
  	In regard to the dependent claims, Applicant further submits that the dependent claims are patentable over the cited references, at least for their respective dependencies, and that dependent claims 6 - 7 and 16 - 17 are patentable over the cited references for their respective features recited, at least for similar reasons as provided above with respect to the independent claims. 
 	In view of the above, reconsideration and allowance of this application are now believed to be in order, and such actions are hereby solicited.
 Response to Applicant’s arguments
 	Examiner has thoroughly reviewed Applicant’s arguments. However, the rejection is maintained with the introduction of a new piece of art that overcomes the amendments, US 20140369415 A1 to Naing et al.      
Indeed, regarding claim 1, Examiner maintains that Ugur, nonetheless, teaches: a coded video stream further including adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub-pictures, (See Ugur, Pars. 0401 – 0402; See Ugur, Par. 0323:; Par. 0129: NAL unit header) or other parameter set, (See again Ugur, Par. 0323: flag placed in a VPS; Par. 0119: slice segment header; Par. 0129: NAL unit header) or that is provided within the parameter set and referenced in the header; (See Ugur, Par. 0165: picture parameter set; Par. 0165, Pars. 0183 and 0229, and Pars. 0401 - 0402) and adaptively changing resolution of the sub-picture based on the ARC information. (See Ugur, Par. 0270; Par. 0323: sequence level signaling to indicate resolution change in bitstream) 
04; Par. 095: picture 112 is typically partitioned into a plurality of sub-picture units (e.g., slices) 114. Each slice 114 comprises a slice header 116 and a slice data 118 associated with the slice header 116; See also Par. 0124 and Figs. 1 and 10)
	Thus, the references of Conklin, Ugur, and Naing in combination would constitute a method for receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, and ARC information to adaptively change resolution of the sub-picture based on the ARC information. The dependent claims from independent claims 1 and 11 are not patentable over the cited references, based on the same rationale as used in the following rejections.
 	Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  
 	

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Conklin (US 20100296578 A1), in view of Ugur et al. (US 20140219346 A1), hereinafter “Ugur” and in view of Naing et al. (US 20140369415 A1), hereinafter “Naing.”

	In regard to claim 1, Conklin discloses: a method performed by at least one processor, (Conklin, Pars. 0022, 0027: computer or processor to implement video system 1), the method comprising: 
receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, (Conklin, Par. 0011: video encoder is configured to receive a stream of video data including a stream of video frames and to divide each video frame into a matrix of a plurality of subblocks, wherein each subblock includes a plurality of pixels; See also Par. 0049) 
Conklin does not disclose in specific terms: a coded video stream further including adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub-pictures, a parameter set and referenced in the header; and adaptively changing resolution of the sub-picture based on the ARC information, wherein the header is within a network abstraction layer (NAL) unit that has a scope of the sub-picture. 
However, in a similar field of endeavor, Ugur teaches: a coded video stream further including adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub-pictures, (See Ugur, Pars. 0401 - 0402: DASH client may receive and interpret the information on the initial buffering requirements related to ARC representations) or that is signaled directly within a parameter set without any of the ARC information within the parameter set being referenced in any header (See Ugur, Par. 0323: a sequence level signaling may be used to indicate the decoder if there is a resolution change in the bitstream; Par. 0129: NAL unit header) or other parameter set, (See again Ugur, Par. 0323: inter_layer_pred_for_el_rap_only_flag may be placed in a video parameter set VPS; Par. 0119: slice segment header; Par. 0129: NAL unit header) or that is provided within the parameter set (See Ugur, , Par. 0165: according to HEVC standard, each slice header includes the identifier of the picture parameter set) and referenced in the header; (See again Ugur, Par. 0165 and Pars. 0183 and 0229; See also Pars. 0401 - 0402) and 
adaptively changing resolution of the sub-picture based on the ARC information. (See Ugur, Par. 0270: Adaptive Resolution Change refers to dynamically changing the resolution within the video sequence; Par. 0323: a sequence level signaling may be used to indicate the decoder if there is a resolution change in the bitstream)    
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Conklin and Ugur before him/her, to combine the features of both references, in order to devise a method 
Both Conklin and Ugur are from the same field of endeavor of video coding. The combination of references would constitute a method for receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, and ARC information to adaptively change resolution of the sub-picture based on the ARC information. (See Conklin, Par. 0011 and Ugur, Pars. 0270 and 0323) The Adaptive Resolution Change may enable a fast start, wherein the start-up time of a session may be able to be increased by first sending a low resolution frame and then increasing the resolution, as indicated in Ugur, Par. 0270.
The combination of Conklin and Ugur is not specific about the additional limitations appended to Claim 1 by the amendment.
Nonetheless, Naing teaches the feature of: the header (being) within a network abstraction layer (NAL) unit that has a scope of the sub-picture. (See Naing, Par. 0124: Each NAL unit 102 comprises a header 104 followed by a data section 106. The header 104 includes a parameter indicating the type of data in the NAL unit 102 and the data section 106 contains the data indicated by the header 104; Par. 095: picture 112 is typically partitioned into a plurality of sub-picture units (e.g., slices) 114. Each slice 114 comprises a slice header 116 and a slice data 118 associated with the slice header 116; See also Par. 0124 and Figs. 1 and 10)
  	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Conklin, Ugur and Naing, before him/her, to combine the features of both references, in order to devise a method for region-wise scalability with adaptive resolution change. Both Conklin and Ugur are from the same field of endeavor of video coding. The combination of references would constitute a method for receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, and ARC information to adaptively change resolution of the sub-picture based on the ARC information. 
The references of Conklin, Ugur, and Naing in combination would constitute a method for receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, and ARC information to adaptively change resolution of the sub-picture based on the ARC information. 

	In regard to claim 2, the combination of Conklin and Ugur discloses: the method of claim 1, wherein each sub-picture of the plurality of sub-pictures includes layers or sub-layers with different quality or resolutions than other sub-pictures of the plurality of sub-pictures. (See Ugur, Abstract and Par. 0130: information on the scalability hierarchy, such as quality_id or similar, dependency_id or similar, any other type of layer identifier, view order index or similar, view identifier; See also Par. 0132; Pars. 0136, 0146 and 0148: sub-layer; Par. 0259: video with different resolutions)  

	In regard to claim 3, the combination of Conklin and Ugur discloses: the method of claim 1, further comprising: extracting, from the coded video stream, and independently decoding each sub-picture of the plurality of sub-pictures, and layers associated with the each sub-picture. (See Ugur, Pars. 0130 and 0132: indication of valid sub-bitstream extraction; Par. 0252: scalable layer representation can be extracted and decoded; See also Pars. 0299 and 300)   

	In regard to claim 4, the combination of Conklin and Ugur discloses: the method of claim 1, wherein the coded video stream that is received includes layers of the picture, and each layer from among the layers includes a different number of sub- pictures or a different sub-picture partitioning layout. (See Ugur, Abstract and Par. 0130; See also Par. 0132; Pars. 0136, 0146 and 0148; Par. 0259, as cited above in rejection of Claim 2)
  
	In regard to claim 5, the combination of Conklin and Ugur discloses: the method of claim 4, wherein each sub-picture of a layer from among the layers has a dependency to one or more sub-pictures of another layer from among the layers for decoding. (See Ugur, Par. 0119: dependent slice segments; See also Par. 0163 and Par. 0256: dependency ID)
 
	In regard to claim 6, the combination of Conklin and Ugur discloses: the method of claim 1, wherein the ARC information is signaled directly within the header of the sub-picture. (See Ugur, Pars. 0401 - 0402, as cited in above rejection of Claim 1; Par. 0165 and Pars. 0183 and 0229)  

	In regard to claim 7, the combination of Conklin and Ugur discloses: the method of claim 1, wherein the ARC information is referenced in the header and provided within the parameter set. (See Ugur, Par. 0129: NAL unit header; Par. 0323: inter_layer_pred_for_el_rap_only_flag may be placed in a video parameter set VPS; Par. 0119: slice segment header; Par. 0129: NAL unit header; See also Par. 0165, and Pars. 0183 and 0229; Pars. 0401 – 0402. As cited above in rationale used in rejection of Claim 1)  

	In regard to claim 8, the combination of Conklin and Ugur discloses: the method of claim 7, wherein the parameter set has a scope greater than the picture. (See Ugur, Pars. 0132, 0137 and 0165: H.264/AVC and HEVC syntax allows many instances of parameter sets; value range for parameter set identifiers)
  
	In regard to claim 9, the combination of Conklin and Ugur discloses: the method of claim 8, wherein the parameter set is a sequence parameter set (SPS) (See Ugur, Par. 0155: syntax structure included in the sequence parameter set NAL unit of H.264/AVC (having NAL unit type equal to 7) may be referred to as sequence parameter set data, seq_parameter_set_data) or a decoder parameter set (DPS). (See again Ugur, Par. 0155) 

	In regard to claim 10, the combination of Conklin and Ugur discloses: the method of claim 7, wherein the coded video stream, that is received, further includes ARC reference information within the header, (See Ugur, Pars. 0401 - 0402: , as cited in above rejection of Claim 1; Par. 0165 and Pars. 0183 and 0229) the ARC reference information referencing the ARC information within the parameter set, (See Ugur, , Par. 0165: according to HEVC standard, each slice header includes the identifier of the picture parameter set) the parameter set includes additional ARC information that is unreferenced by the ARC reference information within the header, (See Ugur, Par. 0323: a sequence level signaling may be used to indicate the decoder if there is a resolution change in the bitstream; Par. 0129: NAL unit header) and the adaptively changing the resolution of the sub-picture by using the ARC information is performed based on the ARC reference information. (See Ugur, Par. 0270: Adaptive Resolution Change refers to dynamically changing the resolution within the video sequence; Par. 0323: a sequence level signaling may be used to indicate the decoder if there is a resolution change in the bitstream)
  
	In regard to claim 11, the combination of Conklin and Ugur discloses: a system for decoding a coded video stream that includes a picture partitioned into a plurality of sub-pictures, the system comprising: memory configured to store computer program code; and at least one processor configured to receive the coded video stream, access the computer program code, and operate as instructed by the computer program code, the computer program code comprising: adaptive resolution changing code configured to cause the at least one processor to adaptively change resolution of a sub-picture from among the plurality of sub-pictures based on ARC information of the coded video stream that is received, wherein the ARC information is signaled directly within a header of the sub-picture,  (Claim 11 is a system for decoding a coded video stream that includes a picture partitioned into a plurality of sub-pictures, the system functioning as the method of Claim 1. Thus, Claim 11 is rejected on the same rationale as Claim 1 from which it is drawn)  

	In regard to claim 12, the combination of Conklin and Ugur discloses: the system of claim 11, wherein each sub-picture of the plurality of sub-pictures includes layers or sub-layers with different quality or resolutions than other sub-pictures of the plurality of sub-pictures. (See rationale applied in rejection of Claim 2 on the basis of the cited references from Conklin and Ugur) 
 
	In regard to claim 13, the combination of Conklin and Ugur discloses: the system of claim 11, wherein the computer program code further comprises extracting and decoding code configured to cause the at least one processor to extract, from the coded video stream, and independently decode each sub-picture of the plurality of sub-pictures, and layers associated with the each sub-picture. (See rationale applied in rejection of Claim 3 on the basis of the cited references from Ugur, Pars. 0130 and 0132; Par. 0252 and Pars. 0299 and 300)  

	In regard to claim 14, the combination of Conklin and Ugur discloses: the system of claim 11, wherein the coded video stream that is received includes layers of the picture, and each layer from among the layers includes a different number of sub- pictures or a differ rent sub-picture partitioning layout. (See rationale applied in rejection of Claim 4 on the basis of the cited references by Ugur, Abstract and Par. 0130; Par. 0132; Pars. 0136, 0146 and 0148; Par. 0259, as cited above in rejection of Claim 2)  

	In regard to claim 15, the combination of Conklin and Ugur discloses: the system of claim 14, wherein each sub-picture of a layer from among the layers has a dependency to one or more sub-pictures of another layer from among the layers for decoding. (See rationale applied in rejection of Claim 5 on the basis of the cited references by Ugur, Par. 0119; Par. 0163 and Par. 0256)
  
	In regard to claim 16, the combination of Conklin and Ugur discloses: the system of claim 11, wherein the ARC information is signaled directly within the header of the sub-picture. (See rationale applied in rejection of Claim 6, on the basis of the cited references by Ugur, Pars. 0401 - 0402, as cited in above rejection of Claim 1, and also Par. 0165 and Pars. 0183 and 0229)  

	In regard to claim 17, the combination of Conklin and Ugur discloses: the system of claim 11, wherein the ARC information is referenced in the header and provided within the parameter set. (See rationale applied in rejection of Claim 7 on the basis of the cited references by Ugur, Par. 0129; Par. 0323, and also Pars. 0119: and 0129; See also Par. 0165, and Pars. 0183 and 0229; Pars. 0401 – 0402.)  

	In regard to claim 18, the combination of Conklin and Ugur discloses: the system of claim 17, wherein the parameter set has a scope greater than the picture. (See rationale applied in rejection of Claim 8, on the basis of Ugur, Pars. 0132, 0137 and 0165)
  
	In regard to claim 19, the combination of Conklin and Ugur discloses: the system of claim 18, wherein the parameter set is a sequence parameter set (SPS) or a decoder parameter set (DPS). (See rationale applied in rejection of Claim 9, on the basis of Conklin and Ugur, (See Ugur, Par. 0155)) 
  
	In regard to claim 20, the combination of Conklin and Ugur discloses: a non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor, cause the at least one processor to: adaptively change resolution of a sub-picture from among a plurality of sub-pictures based on ARC information of a coded video stream that is received, wherein the coded video stream comprises a picture partitioned into the plurality of sub- pictures, and further comprises the ARC information, and the ARC information is signaled directly within a header of the sub-picture from among the plurality of sub-pictures, wherein the header is within a network abstraction layer (NAL) unit that has a scope of the sub-picture. (Claim 20 is a non-transitory computer-readable medium storing computer instructions that, when executed by at least one processor, cause the at least one processor to perform as the method of Claim 1. Thus, Claim 20 is rejected on the same rationale as Claim 1 from which it is drawn)  


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Naing et al. (US 20140369415 A1) teaches METHODS AND APPARATUSES FOR ENCODING AND DECODING VIDEO USING TEMPORAL MOTION VECTOR PREDICTION.
		Wenger et al. (US 20200296396 A1) teaches SIGNALING OF ADAPTIVE PICTURE SIZE IN VIDEO BITSTREAM.
		Pounds et al. (US 20040001479 A1) teaches Systems and methods for voice and data communications including a network drop and insert interface for an external data routing resource.
		Choi et al. (US 20200296368 A1) teaches TILE AND SUB-PICTURE PARTITIONING.
		Toma et al. (US 20190387242 A1) teaches Encode, Decoder, Encoding Method, Decoding Method.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487